DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous 35USC112(a) and (b) rejections presented on 1/26/21, the amendments presented on 4/6/21 overcome the issue.

Allowable Subject Matter
Claims 1, 4-8, 10-13, and 17-23 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a showerhead comprising a massage mode assembly having a drive element, a cam, and a shutter, wherein the shutter comprises a cam aperture, a plurality of flow apertures comprising a first group on one side and a second group on another side of the cam aperture, the massage mode assembly in fluid communication with a face plate having a first and second group of nozzles, wherein the shutter is movable between a first position in which a first edge flow path is defined around a first end of the shutter and a first aperture flow path is defined through the first group of flow apertures, and a second position in which a second edge flow path is defined around a second end of the shutter and a second aperture flow path is defined through the second group of flow apertures and (1) wherein the faceplate includes a first group of outlet nozzles, a second group of outlet nozzles, a third group of outlet nozzles, and a fourth group of outlet nozzles each in selective fluid communication with one of the first edge flow path, the first aperture flow path, the second edge flow path, or the second aperture flow 4853-2508-1809\23Attorney Docket No. P258687.US.04 path or (2) wherein: the faceplate includes a first group of outlet nozzles in selective fluid communication with the first edge flow path and a second group of outlet nozzles in selective fluid communication with the second edge flow path; the faceplate includes mode apertures associated with a different spray mode than the first group of outlet nozzles and the second group of outlet nozzles; and the first group of outlet nozzles, the second group of outlet nozzles, and the mode apertures are positioned at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seaman (6,488,401) further teaches a similar showerhead with a cam, turbine, and shutter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/Primary Examiner, Art Unit 3752